DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Consider independent claims 1, 8 and 15, the best prior art of record found during the examination of the present application are: US 20190174322 A1 and US 20170317894 A1. 
The above references neither alone nor in combination disclose the technical features of the claimed invention in context or as a whole. Hence, the present application is allowable.
Accordingly, Applicant’s invention is allowed for these reasons and the reasons stated by the Applicant in the Amendment/Remarks submitted on 07/21/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300
Responses by Mail:
Responses by Hand Delivery:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehmood B. Khan whose telephone number is (571)272-9277.  The examiner can normally be reached on M-F 9:30 am-6:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M. Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

 
/Mehmood B. Khan/           Primary Examiner, Art Unit 2468